DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Stephen Kenny (Reg. No. 61,671) on 9/21/21.
The application has been amended as follows: 
Cancel claims 18-21 & 29-35
In claim 10, line 9, delete the comma.  
In claim 11, line 1, replace “surface” with --portion--.  
In claim 16, line 3, replace “the front” with --a front--; in line 4, delete --wide--; in line 5, delete “desk”; and in line 14, replace “forwardly displaced” with --top and side--, and insert --respectively-- before “configured”.  

Allowable Subject Matter
Claims 10-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach, in combination, a mounting portion; a mounting frame; and an integrally-formed shell having a top surface, a bull-nose edge portion, a bottom portion that tapers inwardly and downward, and a shell rear.  Barnwick (20200069045), Johnson (10477960), Trujillo .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W ING whose telephone number is (571)272-6536.  The examiner can normally be reached on M-F 8:30 a.m. - 5 p.m.. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/MATTHEW W ING/Primary Examiner, Art Unit 3637